DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (2016/0039542) in view of Wang (9,139,310) in further view of Elzinga et al. (9,764,836).
Regarding claim 1: Wang ‘542 discloses a method of swapping a power supply in an unmanned aerial vehicle (UAV), comprising: displaying one or more composite images to a UAV via one or more markers or emitters when the UAV is in proximity to a landing zone located on a reconfigurable power station (RPS); determining an orientation of the UAV relative to the landing zone after the UAV has landed (Paragraph 0018-0022).  Wang ‘542 fails to explicitly disclose removing a first swap cartridge 
Regarding claim 2: Wang ‘542 discloses receiving a request from the UAV by the RPS prior to emitting one or more composite image to the UAV (Paragraph 0041-0045).
Regarding claim 3: Wang ‘542 discloses wherein receiving a request comprises transmitting the request via a universal swap cartridge processor positioned within or upon the UAV (Paragraph 0042).
Regarding claim 4: Wang ‘542 discloses comprising receiving mission or payload data from the UAV via the universal swap cartridge (Paragraph 0216-0217).
Regarding claim 5: Wang ‘542 discloses establishing a mechanical link with the UAV prior to removing a first swap cartridge (Paragraph 0186).
Regarding claim 6: Wang ‘542 discloses comprising establishing an electrical link with the UAV (Paragraph 0088).
Regarding claim 7: Wang ‘542 discloses wherein determining an orientation of the UAV comprises optically determining the orientation (Paragraph 0157).
Regarding claim 8: Wang ‘542 discloses wherein removing a first swap cartridge comprises removing a depleted swap cartridge from the UAV (Paragraph 0076).
Regarding claim 9: Wang ‘542 discloses wherein installing a second swap cartridge comprises installing an energized swap cartridge from the RPS and into the UAV (Paragraph 0076).
Regarding claim 10: Wang ‘542 discloses comprising transmitting the clearance signal for take-off to the UAV via the RPS further comprises assessing an environmental condition to confirm a flight possibility based on inherent flight capabilities of the UAV (Column 8, lines 26-44).
Regarding claims 11-20: These claims contain the same features and limitations as claims 1-10 above and are therefore rejected under the same basis and rationale.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D Lang whose telephone number is (571)270-3213.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL D LANG/Primary Examiner, Art Unit 3668